Exhibit 10(l)(xiv)

ALBANY INTERNATIONAL CORP.
2011 PERFORMANCE PHANTOM STOCK PLAN

***********
2018 AWARD AGREEMENT

 

This AWARD AGREEMENT (the “Agreement”) is dated as of the ____ day of
________________, 2018, between Albany International Corp., a Delaware
corporation (the “Company”), and _____________ (the “Participant”).

WHEREAS, the Company adopted and maintains the Albany International Corp. 2011
Performance Phantom Stock Plan (the “Plan”);

WHEREAS, the Plan provides for the grant of awards of Performance Phantom Stock
to participants in the Plan; and

WHEREAS, Section 4(b) of the Plan provides for the establishment of Performance
Measures and Performance Targets for awards granted under the Plan.

NOW THEREFORE, in consideration of the agreements and obligations hereinafter
set forth, the parties hereto agree as follows:

1.Definitions; References.

As used herein, the following terms shall have the meanings indicated below.

(a)               “Final Award”, with respect to the Performance Period, shall
mean the number of shares of Performance Phantom Stock equal to the product of
the Target Award multiplied by the Performance Percentage for the Performance
Period (which number may be zero).

(b)               “Performance Percentage” shall mean, with respect to the
Performance Period, the percentage determined pursuant to the Scorecard.

(c)               “Performance Period” shall mean the period that commences on
January 1, 2018 and ends on December 31, 2018.

(d)               “Scorecard” shall mean a performance scorecard as set forth in
Section 3 hereof.

(e)               “Target Award”, with respect to the Performance Period, shall
mean the number of shares of Performance Phantom Stock specified in Section 2,
which is the amount of the Final Award for the Performance Period if the
Performance Percentage is 100%.

2.                  Establishment of the Target Award. Pursuant to, and subject
to, the terms and conditions set forth herein and in the Plan, the Committee
hereby establishes the Participant’s Target Award at _______________ shares of
Performance Phantom Stock for the Performance Period.



 

3.                  Establishment of the Scorecard. Pursuant to, and subject to,
the terms and conditions set forth herein and in the Plan, the Committee hereby
establishes the Scorecard, attached hereto as Exhibit A, based on the objective
criteria specified, with which to evaluate the Company’s and/or the
Participant’s performance during the Performance Period. The Scorecard shall
represent an objective basis for determining the Performance Percentage for the
duration of this Agreement.

4.                  Determination and Vesting of Final Award.

(a)             As soon as practicable after the end of the Performance Period,
and in no event later than the last day of the first February following the
Performance Period (the “Determination Date”), the Committee shall determine the
Performance Percentage based on the Scorecard and the resulting Final Award to
be allocated as of the Determination Date to the Participant’s Performance
Phantom Stock Account for the Performance Period.

(b)            The vesting, special vesting and forfeiture provisions set forth
in Sections 5(b), (c) and (d) of the Plan shall apply.

 

5.                  Time and Method of Settlement of Final Award.

(a)               As promptly as practicable after each Vesting Date and in no
event later than the later of (i) December 31 of the year in which the Vesting
Date occurs, and (ii) the 15th day of the third month following the Vesting
Date, the Company or one of its subsidiaries shall pay to the Participant or the
Participant’s Beneficiary, as applicable, an amount in U.S. dollars equal to the
product of (i) the number of shares of Performance Phantom Stock vesting on such
Vesting Date multiplied by (ii) the Share Price as of such Vesting Date.

6.                  Clawback. If there is a significant restatement of the
Company’s financial results, caused or substantially caused by the fraud or
intentional misconduct of the Participant, the entire amount of the Final Award,
whether vested or unvested, shall be forfeited and the Participant shall not be
entitled to any payment under Section 5 hereof or have any other rights with
respect to the Final Award. Moreover, the Participant shall, upon demand, repay
any payments already paid prior to the restatement.

7.                  Modification and Waiver. Except as provided in the Plan with
respect to determinations of the Committee and subject to the right of the Board
and the Committee to amend the Plan, neither this Agreement nor any provision
hereof can be changed, modified, amended, discharged, terminated or waived
orally or by any course of dealing or purported course of dealing, except by an
agreement in writing signed by the Participant and the Company. No such
agreement shall extend to or affect any provision of this Agreement not
expressly changed, modified, amended, discharged, terminated or waived or impair
any right consequent on such a provision. The Waiver of or failure to enforce
any breach of this Agreement shall not be deemed to be a waiver or acquiescence
in any other breach thereof.

 



 

8.                  Notices. All notices and other communications hereunder
shall be in writing, shall be deemed to have been given if delivered in person
or by first-class registered or certified mail, return receipt requested, and
shall be deemed to have been given when personally delivered or five (5) days
after mailing to the following address (or to such other address as either party
may have furnished to the others in writing in accordance herewith, except that
notices of change of address shall only be effective upon receipt):

If to the Company:

Albany International Corp.
216 Airport Drive
Rochester, New Hampshire 03867
Fax: (518) 935-9316
Attention: Legal Department

If to the Participant, to the most recent address of the Participant that the
Company has in its records.

9.                  Incorporation By Reference; Plan Document Receipt. Except as
otherwise provided herein, this Award Agreement is subject in all respects to
the terms and provisions of the Plan (including, without limitation, any
amendments thereto adopted at any time and from time to time and which are
expressly intended to apply to the grant of the Performance Phantom Stock
provided for herein), all of which terms and provisions are made a part of and
incorporated in this Award Agreement as if they were expressly set forth herein.
Any capitalized term not defined in this Award Agreement shall have the same
meaning as is ascribed thereto in the Plan. The Participant hereby acknowledges
receipt of a true copy of the Plan and that the Participant has read the Plan
carefully and fully understands its content. In the event of a conflict between
the terms of this Award Agreement and the terms of the Plan, the terms of the
Plan shall control.

10.              Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed to be an original, but each of which
together shall constitute one and the same document.

11.              Governing Law; Choice of Forum. This Agreement shall be
governed by and construed in accordance with the laws of the State of New York,
without regard to its conflicts of law principles, and the parties hereby submit
to the jurisdiction of the courts and tribunals of New York.

12.              Binding Effect. This Agreement shall be binding upon, inure to
the benefit of, and be enforceable by the heirs, personal representatives and
successors of the parties hereto. Nothing expressed or referred to in this
Agreement is intended or shall be construed to give any person other than the
parties to this Agreement, or their respective heirs, personal representatives
or successors, any legal or equitable rights, remedy or claim under or in
respect of this Agreement or any provision contained herein.

 



 

13.              Severability. If any term, provision, covenant or restriction
of this Agreement is held by a court of competent jurisdiction to be invalid,
void or unenforceable, the remainder of the terms, provisions, covenants and
restrictions of this Agreement shall remain in full force and effect and shall
in no way be affected, impaired or invalidated.

14.              Miscellaneous. The headings contained in this Agreement are for
reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement.

IN WITNESS WHEREOF, the Company and the Participant have duly executed this
Agreement as of the date specified above.

 

 

  ALBANY INTERNATIONAL CORP.           By:
________________________________________       Name:   Title:              
                                                                                     
      Participant

 



 

EXHIBIT A

 

Albany International 2018 Phantom Stock Plan Award Agreement

Performance Percentage Scorecard

 

Performance Metric Weight Measurement Performance Metric Percentage Goals 0% 50%
100% 150% 200% 1. 2018 Weighted Corporate
Performance Metric 100% Combination of Financial Statements

 

To Be Calculated as Described Below

 

The Performance Percentage achievement level shall be determined by the
Committee in its sole discretion and shall equal (45% x Metric Percentage
achieved for the 2018 Global MC Cash Flow Metric defined below) + (45% x Metric
Percentage achieved for the 2018 Global AEC EBITDA excluding R&D Metric defined
below) + (10% x Metric Percentage achieved for 2018 Other Cash Flow defined
below) provided the Company does not, at any time during 2018, breach any
leverage ratio covenants set forth in the Company’s $685,000,000 Five-year
Revolving Credit Agreement with various Lender Banks and JPMorgan Chase Bank,
N.A. as Administrative Agent, dated November 7, 2017, or any other financing
facility established during 2018 to replace the aforesaid credit agreement (in
either case, the “Credit Agreement”). In the event that any leverage ratio
covenant is breached at any point in 2018, or in the event that payment of the
amounts to be paid out under this Plan award or any other Plan award would cause
the breach of a leverage ratio covenant, the Performance Percentage shall equal
zero. Neither the Performance Percentage, nor any Metric Percentage, shall
exceed 200%.

 

For the purposes of calculating the Performance Percentage achievement level,
the following definitions shall apply:

 

“2018 Global MC Cash Flow” shall be equal to the amount reported as “Net Income”
for the Global Machine Clothing business segment for 2018 in the Company’s
Consolidated Statement of Income for 2018, less any income, or plus any expense,
derived from the revaluation of non-functional currency assets and liabilities,
adjusted by adding back, to the extent that such item reduced Net Income, or
subtracting, to the extent that such item increased Net Income:

(A) depreciation and amortization expense;

(B) restructuring costs, provided however, that the Committee may, in its sole
discretion, choose to omit certain restructuring costs from this provision so
long as the failure to add back those restructuring costs does not result in a
higher  Metric Percentage or reduced target goal;

(C) any goodwill and intangible impairment;

(D) income tax expenses (including any taxes recorded as operating expenses that
were not included in the 2018 Operating Plan approved by the Board of
Directors);

(E) net interest expense;



 

(in each case, as determined in accordance with GAAP and the Company’s
accounting policies, consistently applied) provided that the amount so
determined shall then be further adjusted (1) to exclude the effect of any
adjustments to the Company’s financial statements required to reflect the effect
of (a) discontinued operations, or (b) newly effective accounting
pronouncements, the effect of which were not incorporated into the Board
approved operating plan (in each case, without duplication, as defined by GAAP
and as included in the Company’s audited financial statements whether or not
reflected as a separate line item in such audited financial statements); (2) to
exclude (i) any gain or loss attributable to the sale of any business segment,
or any real estate, during 2018, net of any expenses incurred in connection with
the transaction, or (ii) reallocated overhead costs which were otherwise
attributable to any discontinued operations divested during the Performance
Period; (3) to exclude any income (or loss) attributable to any business
operation acquired during the Performance Period; (4) to exclude the effect on
income of any charges incurred in the connection of the settlement of pension
benefit funding obligations; (5) to exclude the effect on income of any deferred
bank fee write-offs or interest rate swap buyouts related to any new financing
facility established during 2018 or any gain or loss associated with the early
retirement of any debt instrument; (6) to exclude the effect on income of any
expenses, including consulting or professional fees, incurred in connection with
any activities undertaken by management at the direction of the Board of
Directors to investigate or pursue any strategic acquisitions, combinations,
joint ventures or divestitures, regardless of whether such efforts result in the
completion of such acquisition, combination, joint venture or divestiture during
the Performance Period; and (7) to exclude the cost of any lease expense
incurred in connection with the sale and leaseback of any real estate (the
foregoing hereinafter collectively referred to as the “Adjustments”) as the same
may be applied to such business segment

 

then further adjusting the resulting amount by:

 

(X) deducting therefrom the aggregate sum of all approved Machine Clothing
capital expenditures released during 2018, plus any over-budget capital
expenditures costs or less any under budget capital expenditure costs budgeted
regardless of the year in which released, adjusted to exclude any capital
expenditures released during 2018 and any over or under budget capital
expenditure costs that are attributable to any business operations acquired
during the applicable year;

(Y) adding back any expense related to machinery and equipment relocations and
plant setup costs, or other capital expenditures associated with anticipated or
announced plant closings or consolidation of manufacturing capacity and not
otherwise considered restructuring costs; and

(Z) by increasing, or decreasing as the case may be, the amount by a sum equal
to the net decrease (or increase) in the aggregate sum of Machine Clothing
Accounts Receivable and Inventories during the Performance Period. Accounts
Receivable and Inventories shall in each case mean the amounts set forth in the
Company’s financial accounting systems and reported in the Company’s year-end
consolidated financial statements for the applicable year in accordance with
GAAP, adjusted to exclude (1) any Accounts Receivable or Inventories
attributable to any business operations acquired during the applicable year and
(2) the effect of currency fluctuations. For the purposes of this definition,
any funds released for the Company’s equipment contingency budget shall not
reduce cash flow. For the purposes of determining the Metric Percentage
achieved, the following goals are established:



 

 

Performance Metric                            Metric Percentage 0% 50% 100% 150%
200% 2018 Global MC Cash Flow

 

<

$100.1M

 

≥

$100.1M

 

 

 

≥

$166.8M

 

 

 

≥

$200.2M

 

≥

$233.6M

 



 

“2018 Adjusted Global AEC EBITDA excluding R&D” shall be equal to the amount
reported as “Net Income” from the Albany Engineered Composites business segment
as reported in the Company’s 2018 Consolidated Statement of Income, exclusive of
research and development costs and any amount recorded for the non-controlling
interest in Albany Safran Composites (ASC), less any income, or plus any
expense, derived from the revaluation of non-functional currency assets and
liabilities, adjusted according to the Adjustments as the same may be applied to
such business segment, and further adjusted to exclude the effect on income of
any fixed asset-write-offs related to continued and discontinued programs within
the AEC business segment (including ASC), any write-offs of previously
capitalized costs related to non-recurring engineering and tooling for continued
and discontinued programs, and adding back any expense related to machinery and
equipment relocations, or other capital expenditures associated with plant
closings or consolidation of manufacturing capacity, plus adding back charges
related to any write-offs of previously capitalized costs or charges for
recognized future losses, as related to the long term agreement for the supply
of parts for the Rolls Royce BR725 engine, and to exclude the cost any any
charges required by revenue Recognition Standard ASC 606 to recognize future
losses relating to any new long-term contracts awarded during the Performance
Period. For the purposes of determining the Metric Percentage achieved, the
following goals are established:

 

Performance Metric                            Metric Percentage 0% 50% 100% 150%
200% 2018 Adjusted Global AEC EBITDA excluding R&D

<

$40.8M

 

 

 

$40.8M

 

≥

$68.0M

≥

$81.6M

≥

$95.2M

 

 

“2018 Other Cash Flow” shall be equal to that portion of “Net Income” for 2018
as reported in the Company’s Consolidated Statement of Income for 2018, which is
in the aggregate attributable to the Global Information Systems (GIS) and
Corporate cost centers and items reported as other income/expense, net, less any
income, or plus any expense, derived from the revaluation of non-functional
currency assets and liabilities, adjusted according to the Adjustments as the
same may be applied to such cost centers, less

 

then further adjusting the resulting amount by:

 



 

(X) deducting therefrom the aggregate sum of any GIS or Corporate approved
capital expenditures released during 2018, plus any over-budget capital
expenditures costs or less any under budget capital expenditure costs budgeted
regardless of the year in which released, adjusted to exclude any capital
expenditures released during 2018 and any over or under budget capital
expenditure costs that are attributable to any business operations acquired
during the applicable year.

 

For the purposes of determining the Metric Percentage achieved, the following
goals are established:

 

Performance Metrics             Metric Percentage 0% 50% 100% 150% 200% 2018
Other Cash Flow

 

<

-$68.1M

 

 

 

≥

-$68.1M

 

 

 

≥

-$52.4M

 

 

 

≥

-$41.9M

 

≥

-$31.4M

 

 

 

The foregoing measurement goals shall be reduced, as necessary, to reflect any
impact on sales and/or income as the result of any discontinued operations
during 2018. The amount of the reduction shall be the amount of cash flow or net
sales otherwise attributable to such business in the 2018 Operating Plan
approved by the Company’s Board of Directors, pro-rated to reflect the timing of
such divestiture. For performance between the data points indicated, the Metric
Percentage shall be the interpolated value based on the next higher and lower
data points.

 





 